DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III, claims 11-16 in the reply filed on 11/23/2022 is acknowledged.  The traversal is on the ground(s) that the inventions share special technical features over the prior art in view of Veres (USPG 20070209813).  This is not found persuasive because Veres discloses the elements of claim 7, which are required by claims 1 and 11 as well. Namely, Veres discloses the claimed working portion including a dwell as claimed. For example, the arbitrary working portion 402 includes the end of the sloping rising portion 406, the dwell (peak) and the beginning of the sloping section of the retracting portion 400 (e.g. Figs. 11-13). Additionally, the rejection(s) below illustrate that the claimed cam and profile does not define a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (USPG 20070227320) in view of Niki et al. (JP 2000326104, hereinafter ‘Niki’).
Regarding claims 11 and 13, Marshall discloses a method of trimming earing from an open end of an article, the method comprising moving a push ram assembly 525 having the article coupled to a first end thereof a first distance in a first direction, such that the article contacts a trimmer head 500. The moving results from a cam follower 530 coupled to a second end of the push ram assembly.
At least one of the article of the trimmer head is rotated, such that the trimmer head removes a first chip portion of the open end of the article, the removing occurring when the cam follower moves along the cam profile. Marshall contemplates a variety of cam profiles, depending on the movement/chip shape desired (Paragraph [0028]), but does not disclose the exact cam profile claimed.
Niki discloses a similar cutting apparatus, wherein workpiece/cutter advancement is driven by cam following. The cam profile is illustrated in Fig. 1, comprising a generally sloped rising portion (between points 1 & 2), a generally sloped retracting portion (between points 4 & 5) and a working portion (between points 2 &4) including generally sloped sections separated by a plurality of [claim 13] recesses or dwells d (see Figs. 1 & 2).
In order to break the chips into small pieces (Paragraph [0031] of Niki) as explicitly desired by Marshall (Paragraph [0028]), it would have been obvious to one having ordinary skill in the art at the time of filing to provide the profile of the cam of Marshall with the profile of the cam of Niki.
The resulting modified apparatus would operate such that as at least one of the article or the trimmer head is rotated, the trimmer head would remove a first chip portion from the open end of the article, the removing occurring when the cam follower moves along a first section of the working portion of the cam profile. The movement of the push ram assembly in the first direction is halted by the cam follower contacting the at least one recess or dwell in the working portion of the cam profile, the halting causing the first chip portion to detach from the article. The push ram assembly is then moved further in the first direction by the cam follower contacting a second section of the working portion of the cam profile. At least one of the article or the trimmer head is rotated such that the trimmer head removes a second chip portion from the open end of the article, the removing occurring when the cam follower moves along the second section of the working portion of the cam profile. The movement of the push ram assembly is halted by the cam follower contacting a second recess or dwell (Fig. 1 of Niki, illustrating three dwells) in the working portion or the retracting portion of the cam profile, the halting causing the second chip portion to detach from the article.
Regarding claim 12, Marshall discloses the trimmer head including a pilot 40, the trimmer head receiving the article so that the pilot becomes located inside the open end of the article when the cam follower contacts the working portion of the cam profile.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (USPG 20070227320) in view of Niki et al. (JP 2000326104) as applied to claim 11 above, and further in view of Esson (US 2472744).
Regarding claims 14-16, neither Marshall nor Niki disclose the claimed recess or dwell being a recess.
Esson discloses a similar machining apparatus, wherein a machine tool/workpiece are fed into one another by a cam 50 and cam follower interaction (Fig. 6). The cam working section is provided with a plurality of recesses 50b/50c which are shallower than the retracting portion (following 50g). The tool and workpiece are separated by a cam follower contacting the at least one recess in order to break chips (Col. 4, Lines 6-29).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Marshall in view of Niki by forming the dwell(s) as recesses as taught by Esson, in order to more effectively break chips. None of Marshall, Niki or Esson disclose the particular dimensions of the recesses.
However, manufacturing the recesses to have a peak-to-valley distance from about 0.001 to 0.030 inches would have been obvious to one having ordinary skill in the art at the time of filing in order to ensure adequate retraction for chip breaking, without wasting time by retracting the workpiece too much. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722